Citation Nr: 1827301	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include degenerative arthritis, to include as secondary to service-connected left superficial peroneal nerve paresthesia.

2.  Entitlement to service connection for a left knee disability, claimed as degenerative arthritis, to include as secondary to service-connected left superficial peroneal nerve paresthesia.

3.  Entitlement to service connection for a low back disorder, claimed as degenerative joint disease, to include as secondary to service-connected left superficial peroneal nerve paresthesia.

4.  Entitlement to service connection for a right hip disability, claimed as degenerative arthritis, to include as secondary to lumbar degenerative joint disease.

5.  Entitlement to service connection for a right lung disorder, to include hamartoma, claimed as a spot on the right lung, to include as the residual of inservice exposure to asbestos.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for left superficial peroneal nerve paresthesia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1974 to September 1975.  While in service the Veteran served as a wheeled vehicle mechanic/repairman. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This matter was previously before the Board in November 2015, at which time it was remanded for further development.  

As will be discussed in more detail below, the issues of service connection for a right knee disability; a left knee disability; a low back disability; a right hip disability; and a right lung disorder, to include hamartoma, claimed as a spot on the right lung, to include as the residual of inservice exposure to asbestos, must be remanded for further development.  

The issues of service connection for a right knee disability; a left knee disability; a low back disorder; a right hip disability; and a right lung disorder, to include hamartoma, claimed as a spot on the right lung, to include as the residual of inservice exposure to asbestos are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The Veteran's service-connected left superficial peroneal nerve paresthesia has not been manifested by severe incomplete paralysis with marked muscular atrophy.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left superficial peroneal nerve paresthesia are not met.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.

Paralysis of the musculotaneous nerve (superficial peroneal) nerve is rated under Diagnostic Code 8522.  When there is complete paralysis of this nerve, a 30 percent rating is assigned.  When there is severe incomplete paralysis, then a 20 percent rating is assigned.  When there is moderate incomplete paralysis, then a 10 percent rating is assigned.  When there is mild incomplete paralysis, then a 0 percent rating is assigned.

In conjunction with his claim, the Veteran was afforded a VA examination in May 2009.  At the time of the examination, there were subjective complaints of left ankle pain, weakness, swelling, instability, giving way, and locking.  The Veteran reported the pain in the ankle was constant.  He also noted the use of a brace for the left ankle.  He denied any dislocation or subluxation of the ankle.  Physical examination of the ankle showed the range of motion to be dorsiflexion 0-30 degrees and plantar flexion 0-60 degrees.  Motion of the ankle was shown to result in pain radiating over the superficial peroneal nerve.  Repetitive motion was shown to result in increased pain.  There was extreme tenderness with any palpation of the superficial peroneal nerve.  The Veteran's gait was shown to be antalgic but there was no objective evidence of abnormal weight bearing.  There was objective evidence of painful motion, swelling, tenderness and guarding of movement.  The diagnosis was superficial peroneal nerve paresthesias, which the examiner opined was at least as likely as not related to the complaints noted in the service treatment records. 

At the time of a June 2012 VA examination, the Veteran stated that his left ankle was painful most of the time and he thought it was due to nerve damage.  Physical examination of the left ankle revealed normal range of motion with objective evidence of pain.  There was no additional limitation in range of motion of the left ankle following repetitive use testing.  In addition, there was no functional loss for the left lower extremity following repetitive use testing.  The VA examiner opined that the Veteran had moderate paresthesias and numbness in the left lower extremity.  The Veteran stated that sometimes it popped and cracked and that the pain was severe at that time.  Muscle strength of the left lower extremity was normal with no evidence of muscle atrophy.  Reflex examination of the left lower extremity was normal.  Sensory examination noted decreased sensation to light touch of the left foot/toes.  There were no trophic changes.  His gait was antalgic due to left ankle pain.  The VA examiner reported moderate incomplete paralysis of the left lower extremity. 

At the time of a January 2016 VA examination, normal findings were reported on reflex and sensory examination of the left ankle.  There were no trophic changes.  Normal findings were noted for the lower extremity nerves, including the superficial peroneal nerve.  The examiner reported no functional impairment of the lower extremities due to peripheral nerve conditions.  The examiner indicated that the Veteran was asymptomatic for a left superficial peroneal nerve disorder. 

Based upon the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted.  While the Veteran has reported having severe pain with moderate to severe numbness and tingling in his lower extremities, examination has revealed no more than slight to moderate decreased motor and sensory functioning.  Further, there has been no evidence of muscle atrophy or abnormal reflexes.  The VA examiners have characterized the Veteran as having no more than "moderate" incomplete paralysis at any time.  Moreover, there is no evidence of incomplete paralysis of a "severe" nature during this period.  Therefore, a rating in excess of 10 percent for left superficial peroneal nerve paresthesia is not warranted.


ORDER

An initial disability rating in excess of 10 percent for left superficial peroneal nerve paresthesia is denied.


REMAND

As it relates to the claims of service connection for right and left knee, low back, right hip, and right lung disorders, these matter were previously remanded by the Board for further development in November 2015.  

In the prior remand, the Board directed that the Veteran be afforded VA orthopedic, respiratory/pulmonary, and neurologic examinations in order to accurately determine the nature and etiology of his claimed bilateral knee, low back, right hip, and right lung disorders.  Following completion of the orthopedic examination, the examining physician was to opine whether it was at least as likely as not that any diagnosed low back and/or knee disorder was proximately due to, the result of, or aggravated by left superficial peroneal nerve paresthesia. 

The Board further observed that if the Veteran's low back disability was found to be in some way causally related to left superficial peroneal nerve paresthesia, an additional opinion to address whether any diagnosed right hip disorder was at least as likely as not proximately due to, the result of, or aggravated by his low back disability was also to be obtained.  

The Board further indicated that following completion of the respiratory/pulmonary examination, the examining physician was to opine as to whether it was at least as likely as not that any diagnosed lung disorder, to include a hamartoma of the right lung, had its origin during, or was in some way the result of, the Veteran's period of active military service, to include alleged occupational inservice exposure to asbestos.  Complete rationale was to be provided for any opinion offered.

In conjunction with his claim, the Veteran was afforded the requested examinations in January 2016.  Following the requested examinations, the examiner indicated that as to the low back the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that the Veteran's low back disorder (degenerative disc disease with stenosis and subacute R S1 level radiculopathy) did not appear to have its genesis while in service.  She observed that there were no reports of an in-service injury; however, there were several documented reports of injury to his back in subsequent years (fall on ice, injured it deer hunting, and the Veteran verbal report of being kicked in the back while in police custody 19-25 years following service).  She further opined that there was no literature to support that a superficial peroneal neuropathy causes the conditions the Veteran had been diagnosed with or been being treated for.  

The Board notes that while the examiner provided an opinion, it did not specifically address whether the Veteran's low back disorder was at least as likely as not caused or aggravated by the Veteran's service connected nerve disorder.  Moreover, while the examiner's statement that there was no literature to support that a superficial peroneal neuropathy causes the conditions the Veteran has been diagnosed with or being treated for, it does not address the question of aggravation by the service-connected nerve disorder as was required by the Board remand.  

As to the right and left knee disorders, the Board notes that the examiner opined that the condition claimed was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the Veteran's initial clinical diagnosis of left superficial peroneal neuropathy was not substantiated following a left lower extremity June 2012 EEG that was interpreted as negative; ie., no evidence left superficial peroneal neuropathy.  The examiner observed that superficial peroneal neuropathy (SPN) can occur with knee injuries; however, the Veteran was stating that his bilateral knee disability was from the left SPN.  This claim was unsupported and not well founded based on the knee anatomy. 

The Board notes that as with the low back, the examiner did not address the question of whether the Veteran's bilateral knee disorder was aggravated by his service-connected left superficial peroneal neuropathy, as was required by the November 2015 Board remand.  

As evidenced above, the directives of the Board remand were not complied with, therefore, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

As to the claim of service connection for a right hip disorder, as noted in the November 2015 Board remand, the Veteran is claiming that his low back disorder caused and/or aggravated his right hip disorder.  As the low back disorder remains on appeal, the issue of service connection for a right hip disorder is inextricably intertwined with this issue.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

As to the issue of service connection for a right lung disorder, the Board notes that the examiner indicated that the condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  However, in the rationale section of the decision, the examiner indicated that the classic population in which hamartomas are found is in males who smoke tobacco products.  She noted that the presence of this right lung lesion is not service connected but is the result of chronic exposure to tobacco smoke.  She observed that radiographic studies in individuals with asbestosis show pleural plaques or diffuse pleural thickening and findings consistent with pulmonary fibrosis.  She stated that the Veteran had no such findings on plain chest films or the more sensitive CT of the lungs.  

Given the apparent discrepancies with her opinion and rationale, the matter should be referred to the prior examiner with a request that she provide an explanation for the apparent conflict.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Return the claims folder to the VA examiner who provided the January 2016 medical opinions.  Following a complete review of the file, the examiner is requested to render the following opinions:  

As it relates to the low back and left and right knee disorders, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater, that the Veteran's left superficial peroneal nerve paresthesia aggravated any current left/right knee or low back disorder during the appeal period.  

If and only if the Veteran's low back disability is found to be in some way causally related to left superficial peroneal nerve paresthesia, an additional opinion must address whether any diagnosed right hip disorder is at least as likely as not proximately due to, the result of, or aggravated by his low back disability.

As to any current lung disorder, the examiner must clarify whether it is at least as likely as not that any diagnosed lung disorder, to include a hamartoma of the right lung, had its origin during, or is in some way the result of, the Veteran's period of active military service, to include alleged occupational inservice exposure to asbestos.  

If the examiner is not available have the requested opinions rendered by another qualified VA examiner.  

Complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


